DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process and product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the meat tray” in line 2, however the process is directed to manufacture of a bowl; see preamble, 1: 11+;  There is insufficient antecedent basis for the limitation in the claim and it is unclear if the intended scope is to produce a particular tray or bowl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 6,576,089) in view of Edwards et al. (US 2016/0221742).
Sato et al. disclose a method of manufacturing a microwave bowl/tray with a flat bottom region comprising the steps of: providing a mold 1 with wire mesh 20 (14:26-45) approximating the shape of the bowl; (figures 1, 6-9, etc.) preparing an aqueous fiber based slurry;4Attorney Docket No. 65184-49Response to Restriction Requirement adding an embedded moisture barrier to the slurry (see dry strength additive/non-acrylate particulate components inherently resistant to moisture listed within the slurry including glass fiber etc. col. 9, lines 40+); immersing the mold in the slurry; drawing a vacuum across the mold within the slurry until a desired thickness of fiber particles 4 accumulates at a surface of the mold; removing the accumulated particles from the mold; drying and pressing the accumulated particles in a press to thereby form the product; see col. 9, line 53- col. 10, line 17.  
Sato does not directly disclose providing materials as claimed – at least one of OCC or DLK and further coating the bowl as claimed however Edwards et al. teach spray coating non-acrylate topical oil barrier layer at step 7004 (considered at a coating station) to a surface of a molded product comprising recycled corrugated pulp considered OCC; see figures 2 and 7; para. 63; 73. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide OCC material for the paper slurry and an after treatment spray coating as taught by Edwards et al. in the invention to Sato in order to reduce material waste and provide additional protection and durability.
Regarding claim 10, the claimed ratio of solids to water slurry composition is considered an obvious design choice to one of ordinary skill in the art for producing vacuum molded products. Note that one of ordinary skill in the art would recognize and modify various parameters including vacuum pressure, viscosity etc. to achieve a product of desired thickness using the device and procedures taught by Sato.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 6,576,089) in view of Edwards et al. (US 2016/0221742) and further in view of Hemmes et al. (US 2018/0148894).
Sato et al. does not directly discuss a moisture barrier component of alkyl ketene dimer (AKD) however Hemmes et al. provides a slurry comprising AKD considered within the claimed range; see para. 36; abstract of the disclosure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include AKD at 2-5% as taught by Hemmes in the modified invention to Sato to provide increased strength.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 6,576,089) in view of Edwards et al. (US 2016/0221742) and further in view of Ozasa et al. (US 8,043,539).
Sato et al. while disclosing the combination of other organic materials for the pulp such as bamboo and straw does not directly disclose adding a starch additive to the slurry however Ozasa et al. in a similar bowl molding process utilizes vegetable starch components.  It would have been obvious to one of ordinary skill in the art to provide a starch dry strength additive within the claimed range to the slurry as taught by Ozasa et al. in the modified invention to Sato for enhanced biodegradability.



Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 6,576,089) in view of Matheson et al. (US 5,281,446).
As discussed above Sato does not directly disclose further coating the bowl as claimed however Matheson et al. teach spray coating of paperboard containers with an oil barrier layer (paraffin wax) at a coating station including conveyor 26, 52, 54 and nozzles 30 (first and second) for discharging the coating during travel of the containers including moving the spray system for periods of time coinciding with the conveyor travel below; see figures 2-9; col. 7, lines 53+.  It would have been obvious to one of ordinary skill in the art to provide a coating station with a conveyor and movable spray nozzles as claimed as provided by Matheson et al. for spray coating the bowls of Sato et al. and providing a protective layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759